PER CURIAiM.
Notice of appeal from a judgment and order of the circuit court of Kingsbury county, dated August 27, 1923, together with a certificate of the clerk of said court, showing that the record in said cause was settled April 5, 1923, and that the copy of the notice attached was a true' copy thereof, was filed in this court September 25, 1923. On October 8, 1923, a stipulation was filed in this court, extending the time in which appellant might serve and file his brief to and including December 1, 1923.
No other papers in this case were ever filed in this court. The appellant having failed to comply with rules 5, 6, 7, and 13 *279of this court within the time therein prescribed, the appeal is deemed abandoned, and the judgment and order of the lower court are affirmed.
Note. — Reported in 197 N. W. 785. See, Headnote, Appeal and error, 3 C. J. See. 1607, 4 C. J. Sec. 2437.